Exhibit 10.2

 

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of December 6, 2019, between Windtree Therapeutics, Inc., a Delaware
corporation (the “Company”), and each of the one or more purchasers signatory
hereto (each such purchaser, a “Purchaser” and, collectively, the “Purchasers”).

 

               This Agreement is made pursuant to the Securities Purchase
Agreement, dated as of the date hereof, between the Company and each Purchaser
(the “Purchase Agreement”).

 

               The Company and each Purchaser hereby agrees as follows:

 

        1.      Definitions.

 

               Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement. As used in this Agreement, the following terms shall
have the following meanings:

 

            “Advice” shall have the meaning set forth in Section 6(b).

 

“Affiliate” or “affiliate” means a Person (means an individual, a limited
liability company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof) that directly or indirectly, through one or more intermediaries,
controls, is controlled by or is under common control with the first mentioned
Person. A Person shall be deemed to control another Person if such first Person
possesses directly or indirectly the power to direct, or cause the direction of,
the management and policies of the second Person, whether through the ownership
of voting securities, by contract or otherwise. With respect to a Purchaser, an
Affiliate shall include any general or limited partner, managing member, officer
or director of such Purchaser, or any venture capital fund now or hereafter
existing which is controlled by one or more general partners or managing members
of, or shares the same management company with, such Purchaser.

 

“Effectiveness Date” means, with respect to the Initial Registration Statement
required to be filed hereunder, the 30th calendar day following the Filing Date
(or, in the event of a “full review” by the SEC, the 60th calendar day following
the Filing Date) and with respect to any additional Registration Statements
which may be required pursuant to Section 2(c) or Section 3(c), the 120th
calendar day following the date on which an additional Registration Statement is
required to be filed hereunder (or, in the event of a “full review” by the SEC,
the 150th calendar day following the date such additional Registration Statement
is required to be filed hereunder); provided, however, that in the event the
Company is notified by the SEC that one or more of the above Registration
Statements will not be reviewed or is no longer subject to further review and
comments, the Effectiveness Date as to such Registration Statement shall be the
fifth Trading Day following the date on which the Company is so notified if such
date precedes the dates otherwise required above, provided, further, if such
Effectiveness Date falls on a day that is not a Trading Day, then the
Effectiveness Date shall be the next succeeding Trading Day.

 

 

--------------------------------------------------------------------------------

 

 

“Effectiveness Period” shall have the meaning set forth in Section 2(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Filing Date” means, with respect to the Initial Registration Statement required
hereunder, the earlier of (i) four Trading Days following the date of filing of
the Company’s annual report on Form 10-K for the fiscal year ending December 31,
2019 with the Commission, or (ii) April 10, 2020, and, with respect to any
additional Registration Statements which may be required pursuant to Section
2(c) or Section 3(c), the earliest practical date on which the Company is
permitted by SEC Guidance to file such additional Registration Statement related
to the Registrable Securities.

 

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

 

“Indemnified Party” shall have the meaning set forth in Section 5(c).

 

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

 

“Initial Registration Statement” means the initial Registration Statement filed
pursuant to this Agreement.

 

“Plan of Distribution” shall have the meaning set forth in Section 2(a).

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the SEC pursuant to the
Securities Act), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.

 

 

--------------------------------------------------------------------------------

 

 

“Registrable Securities” means, as of any date of determination, (a) all Shares,
(b) all Warrant Shares then issued and issuable upon exercise of the Warrants
(assuming on such date the Warrants are exercised in full without regard to any
exercise limitations therein), (c) any additional shares of Common Stock issued
and issuable in connection with any anti-dilution provisions in the Warrants (in
each case, without giving effect to any limitations on exercise set forth in the
Warrants), and (d) any securities issued or then issuable upon any stock split,
dividend or other distribution, recapitalization or similar event with respect
to the foregoing; provided, however, that any such Registrable Securities shall
cease to be Registrable Securities (and the Company shall not be required to
maintain the effectiveness of any, or file another, Registration Statement
hereunder with respect thereto) upon the occurrence of the following: (i) a
Registration Statement with respect to the sale of such Registrable Securities
is declared effective by the SEC under the Securities Act and such Registrable
Securities have been disposed of by the Holder in accordance with such effective
Registration Statement, (ii) such Registrable Securities have been previously
sold in accordance with Rule 144, or (iii) such securities become eligible for
resale by the Holder under Rule 144 without the requirement for the Company to
be in compliance with the volume or manner-of-sale restrictions and without
current public information pursuant to a written opinion letter to such effect,
addressed, delivered and acceptable to the Company’s transfer agent.

 

“Registration Statement” means any registration statement required to be filed
hereunder pursuant to Section 2(a) and any additional registration statements
contemplated by Section 2(c) or Section 3(c), including (in each case) the
Prospectus, amendments and supplements to any such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference in any such registration statement.

 

“Rule 415” means Rule 415 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended or interpreted from time to time, or any similar
rule or regulation hereafter adopted by the SEC having substantially the same
purpose and effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended or interpreted from time to time, or any similar
rule or regulation hereafter adopted by the SEC having substantially the same
purpose and effect as such Rule.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“SEC Guidance” means (i) any publicly-available written or oral guidance of the
SEC staff, or any comments, requirements or requests of the SEC staff and (ii)
the Securities Act.

 

 

--------------------------------------------------------------------------------

 

 

“Selling Stockholder Questionnaire” shall have the meaning set forth in Section
3(a).

 

        2.      Shelf Registration.

 

(a)     On or prior to each Filing Date, the Company shall prepare and file with
the SEC a Registration Statement covering the resale of all of the Registrable
Securities that are not then registered on an effective Registration Statement
for an offering to be made on a continuous basis pursuant to Rule 415. Each
Registration Statement filed hereunder shall be on Form S-3 (except if the
Company is not then eligible to register for resale the Registrable Securities
on Form S-3, in which case such registration shall be on another appropriate
form in accordance herewith, subject to the provisions of Section 2(e)) and
shall contain (unless otherwise directed by at least 85% in interest of the
Holders) substantially the “Plan of Distribution” attached hereto as Annex A;
provided, however, that no Holder shall be required to be named as an
“underwriter” without such Holder’s express prior written consent. Subject to
the terms of this Agreement, the Company shall use its reasonable best efforts
to cause a Registration Statement filed under this Agreement (including, without
limitation, under Section 3(c)) to be declared effective under the Securities
Act as promptly as possible after the filing thereof, but in any event no later
than the applicable Effectiveness Date, and shall use its reasonable best
efforts to keep such Registration Statement continuously effective under the
Securities Act until the date that all Registrable Securities covered by such
Registration Statement (i) have been sold, thereunder or pursuant to Rule 144,
or (ii) may be sold without volume or manner-of-sale restrictions pursuant to
Rule 144 and without the requirement for the Company to be in compliance with
the current public information requirement under Rule 144, as determined by the
counsel to the Company pursuant to a written opinion letter to such effect,
addressed and acceptable to the Company’s transfer agent and the affected
Holders (the “Effectiveness Period”). The Company shall request effectiveness of
a Registration Statement as of 5:00 p.m. Eastern Time on a Trading Day. The
Company shall immediately notify the Holders via facsimile or by e-mail of the
effectiveness of a Registration Statement on the same Trading Day that the
Company telephonically confirms effectiveness with the SEC, which shall be the
date requested for effectiveness of such Registration Statement.

 

(b)      Notwithstanding the registration obligations set forth in Section 2(a),
if the SEC informs the Company that all of the Registrable Securities cannot, as
a result of the application of Rule 415, be registered for resale as a secondary
offering on a single registration statement, the Company agrees to promptly
inform each of the Holders thereof and use its reasonable best efforts to (i)
file amendments to the Initial Registration Statement and/or (ii) withdraw the
Initial Registration Statement and file a file a new registration statement (a
"New Registration Statement"), in either case as required by the SEC, covering
the maximum number of Registrable Securities permitted to be registered by the
SEC, on Form S-3 or such other form available to register for resale the
Registrable Securities as a secondary offering, provided, however, that prior to
filing such amendment or New Registration Statement, the Company shall be
obligated to use reasonable best efforts to advocate with the SEC for the
registration of all of the Registrable Securities in accordance with the SEC
Guidance, including without limitation, Compliance and Disclosure Interpretation
612.09.

 

 

--------------------------------------------------------------------------------

 

 

(c)     Notwithstanding any other provision of this Agreement, if the SEC or any
SEC Guidance sets forth a limitation on the number of Registrable Securities
permitted to be registered on a particular Registration Statement as a secondary
offering (and notwithstanding that the Company used diligent efforts to advocate
with the SEC for the registration of all or a greater portion of Registrable
Securities), unless otherwise directed in writing by a Holder as to its
Registrable Securities, the number of Registrable Securities to be registered on
such Registration Statement will be reduced as follows:

 

 

a.

First, the Company shall reduce or eliminate any securities other than
Registrable Securities on a pro rata basis based on the total number of such
securities;

 

 

b.

Second, the Company shall reduce Registrable Securities represented by Warrant
Shares issuable upon exercise of Series I Warrants (applied, in the case that
some Warrant Shares issuable upon exercise of Series I Warrants may be
registered, to the Holders on a pro rata basis based on the total number of
unregistered Warrant Shares issuable upon exercise of Series I Warrants held by
such Holders); and

 

 

c.

Third, the Company shall reduce Registrable Securities represented by Shares and
Warrant Shares issuable upon exercise of Pre-Funded Warrants (applied, in the
case that some Shares and Warrant Shares issuable upon exercise of Pre-Funded
Warrants may be registered, to the Holders on a pro rata basis based on the
total number of unregistered Shares and Warrant Shares issuable upon exercise of
Pre-Funded Warrants held by such Holders, subject to a determination by the SEC
or SEC Guidance that certain Holders must be reduced first based on the number
of Shares and Warrant Shares issuable upon exercise of Pre-Funded Warrants held
by such Holders).

 

In the event of a cutback hereunder, the Company shall give the Holder at least
five (5) Trading Days prior written notice along with the calculations as to
such Holder’s allotment. In the event the Company amends the Initial
Registration Statement or files a New Registration Statement in accordance with
the foregoing, the Company will use its reasonable best efforts to file with the
SEC, as promptly as allowed by SEC or SEC Guidance provided to the Company or to
registrants of securities in general, one or more registration statements on
Form S-3 or such other form available to register for resale those Registrable
Securities that were not registered for resale on the Initial Registration
Statement, as amended, or the New Registration Statement (the "Remainder
Registration Statements") provided that the Company shall not be requested to
file more than one Remainder Registration Statement with respect to the
Registrable Securities in any 12-month period.

 

 

--------------------------------------------------------------------------------

 

 

(d)     If Form S-3 is not available for the registration of the resale of
Registrable Securities hereunder, the Company shall (i) register the resale of
the Registrable Securities on another appropriate form and (ii) undertake to
register the Registrable Securities on Form S-3 as soon as such form is
available, provided that the Company shall maintain the effectiveness of the
Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the SEC.

 

(e)     Notwithstanding anything to the contrary contained herein, in no event
shall the Company be permitted to name any Holder or affiliate of a Holder as
any Underwriter without the prior written consent of such Holder.

 

3.      Registration Procedures.

 

               In connection with the Company’s registration obligations
hereunder, the Company shall:

 

(a)     Not less than five (5) Trading Days prior to the filing of each
Registration Statement and not less than one (1) Trading Day prior to the filing
of any related Prospectus or any amendment or supplement thereto (including any
document that would be incorporated or deemed to be incorporated therein by
reference), the Company shall (i) furnish to each Holder copies of all such
documents proposed to be filed, which documents (other than those incorporated
or deemed to be incorporated by reference) will be subject to the review of such
Holders, and (ii) cause its officers and directors, counsel and independent
registered public accountants to respond to such inquiries as shall be
necessary, in the reasonable opinion of respective counsel to each Holder, to
conduct a reasonable investigation within the meaning of the Securities Act. The
Company shall not file a Registration Statement or any such Prospectus or any
amendments or supplements thereto to which the Holders of a majority of the
Registrable Securities shall reasonably object in good faith, provided that, the
Company is notified of such objection in writing no later than five (5) Trading
Days after the Holders have been so furnished copies of a Registration Statement
or one (1) Trading Day after the Holders have been so furnished copies of any
related Prospectus or amendments or supplements thereto. Each Holder agrees to
furnish to the Company a completed questionnaire in the form attached to this
Agreement as Annex B (a “Selling Stockholder Questionnaire”) on a date that is
not less than two (2) Trading Days prior to the Filing Date or by the end of the
fourth (4th) Trading Day following the date on which such Holder receives draft
materials in accordance with this Section.

 

 

--------------------------------------------------------------------------------

 

 

(b)     (i) Prepare and file with the SEC such amendments, including
post-effective amendments, to a Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep a Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period and prepare and file with the SEC such additional
Registration Statements in order to register for resale under the Securities Act
all of the Registrable Securities, (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement (subject to the
terms of this Agreement), and, as so supplemented or amended, to be filed
pursuant to Rule 424, (iii) respond as promptly as reasonably possible to any
comments received from the SEC with respect to a Registration Statement or any
amendment thereto and provide as promptly as reasonably possible to the Holders
true and complete copies of all correspondence from and to the SEC relating to a
Registration Statement (provided that, the Company shall excise any information
contained therein which would constitute material non-public information
regarding the Company or any of its Subsidiaries), and (iv) comply in all
material respects with the applicable provisions of the Securities Act and the
Exchange Act with respect to the disposition of all Registrable Securities
covered by a Registration Statement during the applicable period in accordance
(subject to the terms of this Agreement) with the intended methods of
disposition by the Holders thereof set forth in such Registration Statement as
so amended or in such Prospectus as so supplemented.

 

(c)     At any time, and from time to time, after the 180th day following the
date of this Agreement, but in any event not more than (i) once in each 12-month
period if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, or (ii) twice in each 12-month period if the
Company is then eligible to register for resale the Registrable Securities on
Form S-3, the Holder(s) of a majority of the then unregistered Registrable
Securities may request the registration by the Company under the Securities Act
of all or part of the Registrable Securities outstanding that are not registered
under an effective registration statement under the Securities Act.

 

(d)     Notify the Holders of Registrable Securities to be sold (which notice
shall, pursuant to clauses (iii) through (vi) hereof, be accompanied by an
instruction to suspend the use of the Prospectus until the requisite changes
have been made) as promptly as reasonably possible (and, in the case of (i)(A)
below, not less than one (1) Trading Day prior to such filing) and (if requested
by any such Person) confirm such notice in writing no later than one (1) Trading
Day following the day (i)(A) when a Prospectus or any Prospectus supplement or
post-effective amendment to a Registration Statement is proposed to be filed,
(B) when the SEC notifies the Company whether there will be a “review” of such
Registration Statement and whenever the SEC comments in writing on such
Registration Statement, and (C) with respect to a Registration Statement or any
post-effective amendment, when the same has become effective, (ii) of any
request by the SEC or any other federal or state governmental authority for
amendments or supplements to a Registration Statement or Prospectus or for
additional information, (iii) of the issuance by the SEC or any other federal or
state governmental authority of any stop order suspending the effectiveness of a
Registration Statement covering any or all of the Registrable Securities or the
initiation of any Proceedings for that purpose, (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose, (v) of the occurrence of any event or passage of time that makes the
financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in a Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to a
Registration Statement, Prospectus or other documents so that, in the case of a
Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, and
(vi) of the occurrence or existence of any pending corporate development with
respect to the Company that the Company believes may be material and that, in
the determination of the Company, makes it not in the best interest of the
Company to allow continued availability of a Registration Statement or
Prospectus, provided however, that any suspension on the use of the Prospectus
under sub-clauses (iii) through (vi) hereof (each a “Grace Period”) shall not
exceed twenty Business Days in any three hundred sixty-five day period, and each
Grace Period must commence no earlier than thirty days after the prior Grace
Period, if any. In no event shall any notice pursuant to sub-clauses (i) through
(vi) hereto contain any information which would constitute material, non-public
information regarding the Company or any of its Subsidiaries.

 

 

--------------------------------------------------------------------------------

 

 

(e)     Use its reasonable best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order stopping or suspending the effectiveness
of a Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.

 

(f)     Furnish to each Holder, without charge, at least one conformed copy of
each such Registration Statement and each amendment thereto, including financial
statements and schedules, all documents incorporated or deemed to be
incorporated therein by reference to the extent requested by such Person, and
all exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the SEC; provided, that any such item which is available on the
EDGAR system (or successor thereto) need not be furnished in physical form.

 

(g)     Subject to the terms of this Agreement, the Company hereby consents to
the use of such Prospectus and each amendment or supplement thereto by each of
the selling Holders in connection with the offering and sale of the Registrable
Securities covered by such Prospectus and any amendment or supplement thereto,
except after the giving of any notice pursuant to Section 3(d).

 

(h)      Prior to any resale of Registrable Securities by a Holder, use its
reasonable best efforts to register or qualify or cooperate with the selling
Holders in connection with the registration or qualification (or exemption from
the Registration or qualification) of such Registrable Securities for the resale
by the Holder under the securities or Blue Sky laws of such jurisdictions within
the United States as any Holder reasonably requests in writing, to keep each
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things reasonably
necessary to enable the disposition in such jurisdictions of the Registrable
Securities covered by each Registration Statement, provided that the Company
shall not be required to qualify generally to do business in any jurisdiction
where it is not then so qualified, subject the Company to any material tax in
any such jurisdiction where it is not then so subject or file a general consent
to service of process in any such jurisdiction.

 

(i)     If requested by a Holder, cooperate with such Holder to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to a Registration Statement,
which certificates shall be free, to the extent permitted by the Purchase
Agreement, of all restrictive legends, and to enable such Registrable Securities
to be in such denominations and registered in such names as any such Holder may
request.

 

(j)     Upon the occurrence of any event contemplated by Section 3(d), as
promptly as reasonably possible under the circumstances taking into account the
Company’s good faith assessment of any adverse consequences to the Company and
its stockholders of the premature disclosure of such event, prepare a supplement
or amendment, including a post-effective amendment, to a Registration Statement
or a supplement to the related Prospectus or any document incorporated or deemed
to be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither a Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. If the Company notifies the Holders in accordance with clauses
(iii) through (vi) of Section 3(d) above to suspend the use of any Prospectus
until the requisite changes to such Prospectus have been made, then the Holders
shall suspend use of such Prospectus. The Company will use its reasonable best
efforts to ensure that the use of the Prospectus may be resumed as promptly as
is practicable.

 

 

--------------------------------------------------------------------------------

 

 

(k)     Otherwise use reasonable best efforts to comply with all applicable
rules and regulations of the SEC under the Securities Act and the Exchange Act,
including, without limitation, Rule 172 under the Securities Act, file any final
Prospectus, including any supplement or amendment thereof, with the SEC pursuant
to Rule 424 under the Securities Act, promptly inform the Holders in writing if,
at any time during the Effectiveness Period, the Company does not satisfy the
conditions specified in Rule 172 and, as a result thereof, the Holders are
required to deliver a Prospectus in connection with any disposition of
Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder.

 

(l)     The Company shall use its reasonable best efforts to maintain
eligibility for use of Form S-3 (or any successor form thereto) for the
registration of the resale of Registrable Securities.

 

(m)     The Company may require each selling Holder to furnish to the Company a
certified statement as to the number of shares of Common Stock beneficially
owned by such Holder and, if required by the SEC, the natural persons thereof
that have voting and dispositive control over the shares.

 

(n)     The Holders shall have the right to select one legal counsel to review
and oversee any Registration Statement filed pursuant to this Agreement.

 

        4.      Registration Expenses. All fees and expenses incident to the
Company's performance of or compliance with, this Agreement shall be borne by
the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses of the Company’s counsel and
independent registered public accountants) (A) with respect to filings made with
the SEC, (B) with respect to filings required to be made with any Trading Market
on which the Common Stock is then listed for trading, and (C) in compliance with
applicable state securities or Blue Sky laws reasonably agreed to by the Company
in writing (including, without limitation, fees and disbursements of counsel for
the Company in connection with Blue Sky qualifications or exemptions of the
Registrable Securities), (ii) printing expenses (including, without limitation,
expenses of printing certificates for Registrable Securities), (iii) messenger,
telephone and delivery expenses, (iv) fees and disbursements of counsel for the
Company, (v) reasonable fees and disbursements of counsel to the Holders as
provided for in Section 3.1(n) not to exceed $5,000 in the aggregate, (vi)
Securities Act liability insurance, if the Company so desires such insurance,
and (vii) fees and expenses of all other Persons retained by the Company in
connection with the consummation of the transactions contemplated by this
Agreement. In addition, the Company shall be responsible for all of its internal
expenses incurred in connection with the consummation of the transactions
contemplated by this Agreement (including, without limitation, all salaries and
expenses of its officers and employees performing legal or accounting duties),
the expense of any annual audit and the fees and expenses incurred in connection
with the listing of the Registrable Securities on any securities exchange as
required hereunder. In no event shall the Company be responsible for any broker
or similar commissions of any Holder or, except to the extent provided for in
the Transaction Documents, any legal fees or other costs of the Holders.

 

 

--------------------------------------------------------------------------------

 

 

        5.      Indemnification.

 

 

(a)

Indemnification by the Company. The Company will indemnify, hold harmless and
defend (i) the Holder and (ii) the directors, officers, partners, managers,
members, employees, agents and each Person who controls the Holder within the
meaning of the Securities Act or the Exchange Act, if any (each, an “Indemnified
Person”), against any joint or several losses, claims, damages, liabilities or
expenses (collectively, together with actions, proceedings or inquiries by any
regulatory or self-regulatory organization, whether commenced or threatened, in
respect thereof, “Claims”) to which any of them may become subject insofar as
such Claims arise out of or are based upon: (i) any untrue statement or alleged
untrue statement of a material fact in the Registration Statement or the
omission or alleged omission to state therein a material fact required to be
stated or necessary to make the statements therein not misleading; (ii) any
untrue statement or alleged untrue statement of a material fact contained in any
prospectus (preliminary, final, free writing or otherwise), or any amendment
thereof or supplement thereto, or the omission or alleged omission to state
therein any material fact necessary to make the statements made therein, in
light of the circumstances under which the statements therein were made, not
misleading; or (iii) any violation or alleged violation by the Company of the
Securities Act, the Exchange Act, any other law, including, without limitation,
any state securities law, or any rule or regulation thereunder relating to the
offer or sale of the Registrable Securities (the matters in the foregoing
clauses (i) through (iii) being, collectively, “Violations”). The Company shall
reimburse the Indemnified Person, promptly as such expenses are incurred and are
due and payable, for any reasonable legal fees or other reasonable expenses
incurred by them in connection with investigating or defending any such Claim.
Notwithstanding anything to the contrary contained herein, the indemnification
provision contained in this Section 5(a) shall not apply (i) to a Claim arising
out of or based upon a Violation to the extent that such Violation occurs in
reliance upon and in conformity with information furnished in writing to the
Company by or on behalf of any Indemnified Person for use in connection with the
preparation of such Registration Statement or any such amendment thereof or
supplement thereto, or (ii) to any amounts paid in settlement of any Claim
effected without the prior written consent of the Company, which consent shall
not be unreasonably withheld or delayed. Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of the
Indemnified Person and shall survive the sale of the Registrable Securities by
the Holder. Promptly after receipt by an Indemnified Person under this Section 5
of notice of the commencement of any action (including any governmental action),
such Indemnified Person shall, if a Claim in respect thereof is to be made
against the Company under this Section 5, deliver to the Company a written
notice of the commencement thereof, and the Company shall have the right to
participate in, and, to the extent the Company so desires, to assume control of
the defense thereof with counsel mutually satisfactory to the Company and the
Indemnified Person, as the case may be. Provided, however, that an Indemnified
Person shall have the right to retain its own counsel with the reasonable fees
and expenses to be paid by the Company, if, in the opinion of counsel for the
Holder, the representation by such counsel of the Indemnified Person and the
Company would be inappropriate due to actual or potential differing interests
between such Indemnified Person and any other party represented by such counsel
in such proceeding. The Company shall pay for only one separate legal counsel
(as well as local counsel) for the Indemnified Persons, and such legal counsel
shall be selected by Holder. The failure to deliver written notice to the
Company within a reasonable time of the commencement of any such action shall
not relieve the Company of any liability to the Indemnified Person under this
Section 5, except to the extent that the Company is actually prejudiced in its
ability to defend such action, and shall not otherwise relieve the Company of
any liability. The Company shall not, without the prior written consent of the
Indemnified Persons, consent to entry of any judgment or enter into any
settlement or other compromise with respect to any Claim in respect of which
indemnification or contribution may be or has been sought hereunder (whether or
not any such Indemnified Party is an actual or potential party to such action or
claim) which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to the Indemnified Persons of a full release from all
liability with respect to such Claim or which includes any admission as to fault
or culpability on the part of any Indemnified Person.

 

 

--------------------------------------------------------------------------------

 

 

 

(b)

Indemnification by Holders. Each Holder will, severally and not jointly
indemnify, hold harmless and defend (i) the Company, and (ii) the directors,
officers, partners, managers, members, employees, or agents of the Company, if
any (each, a “Company Indemnified Person”), against any Claims to which any of
them may become subject insofar as such Claims arise out of or are based upon
any Violation which occurs due to the inclusion by the Company in a Registration
Statement of false or misleading information about the Holder, where such
information was furnished in writing to the Company by the Holder or on behalf
of the Holder for the purpose of inclusion in such Registration Statement.
Notwithstanding anything herein to the contrary, the indemnity agreement
contained in this Section 5(b) shall not apply to amounts paid in settlement of
any Claim if such settlement is effected without the prior written consent of
the Holder, which consent shall not be unreasonably withheld or delayed; and
provided, further, however, that a Holder shall be liable under this Section
5(b) for only that amount of an Indemnity Claim as does not exceed the net
amount of proceeds received by such Holder as a result of the sale of
Registrable Securities pursuant to such Registration Statement. Promptly after
receipt by a Company Indemnified Person under this Section 5 of notice of the
commencement of any action (including any governmental action), such Company
Indemnified Person shall, if a Claim in respect thereof is to be made against a
Holder under this Section 5, deliver to such Holder a written notice of the
commencement thereof, and such Holder shall have the right to participate in,
and, to the extent such Holder so desires, to assume control of the defense
thereof with counsel mutually satisfactory to such Holder and the Company
Indemnified Person, as the case may be. Provided, however, that a Company
Indemnified Person shall have the right to retain its own counsel at its own
cost, if, in the reasonable opinion of counsel for the Company, the
representation by such counsel of the Company Indemnified Person and the Holder
would be inappropriate due to actual or potential differing interests between
the Company Indemnified Person and any other party represented by such counsel
in such proceeding. Such legal counsel shall be selected in the reasonable
judgment of the Company.

 

(c)

The indemnification required by this Section 5 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as such expense, loss, damage or liability is incurred and is due and
payable.

 

        6.      Miscellaneous.

 

(a)     Remedies. In the event of a breach by the Company or by a Holder of any
of their respective obligations under this Agreement, each Holder or the
Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
shall be entitled to specific performance of its rights under this Agreement.
Each of the Company and each Holder agrees that monetary damages would not
provide adequate compensation for any losses incurred by reason of a breach by
it of any of the provisions of this Agreement and hereby further agrees that, in
the event of any action for specific performance in respect of such breach, it
shall not assert or shall waive the defense that a remedy at law would be
adequate.

 

(b)     Discontinued Disposition. By its acquisition of Registrable Securities,
each Holder agrees that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(d)(iii) through (vi),
such Holder will forthwith discontinue disposition of such Registrable
Securities under a Registration Statement until it is advised in writing (the
“Advice”) by the Company that the use of the applicable Prospectus (as it may
have been supplemented or amended) may be resumed. The Company will use its
reasonable best efforts to ensure that the use of the Prospectus may be resumed
as promptly as is practicable.

 

(c)     Piggy-Back Registrations. If, at any time during the Effectiveness
Period, there is not an effective Registration Statement covering all of the
Registrable Securities and the Company shall determine to prepare and file with
the SEC a registration statement relating to an offering for its own account or
the account of others under the Securities Act of any of its equity securities,
other than on Form S-4 or Form S-8 (each as promulgated under the Securities
Act) or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with the Company’s stock option or other
employee benefit plans, then the Company shall deliver to each Holder a written
notice of such determination and, if within fifteen days after the date of the
delivery of such notice, any such Holder shall so request in writing, the
Company shall include in such registration statement all or any part of such
Registrable Securities such Holder requests to be registered; provided, however,
that the Company shall not be required to register any Registrable Securities
pursuant to this Section 6(c) that are eligible for resale pursuant to Rule 144
(without volume restrictions or current public information requirements)
promulgated by the SEC pursuant to the Securities Act or that are the subject of
a then effective Registration Statement that is available for resales or other
dispositions by such Holder.

 

 

--------------------------------------------------------------------------------

 

 

(d)     Reports under the Exchange Act. With a view to making available to the
Holders the benefits of Rule 144 promulgated under the Securities Act and any
comparable provision of any applicable securities law that may at any time
permit the Holders to sell securities of the Company to the public without
registration on Form S-3 or other effective Registration Statement, the Company
agrees to: (i) make and keep public information available, as those terms are
understood and defined in Rule 144 under the Securities Act; (ii) file with the
Commission in a timely manner (or within 15 calendar days of the due date with
all permitted extensions if not timely) all reports and other documents required
of the Company under all applicable securities laws; and (iii) promptly furnish
to the Holders, upon request (1) a written statement by the Company that it has
complied with the reporting requirements of all applicable securities laws at
any time after it has become subject to such reporting requirements or that it
qualifies as a registrant whose securities may be resold pursuant to Form S-3,
(2) a copy of the most recent annual or quarterly report of the Company and such
other reports and documents as may be filed by the Company with the Commission,
provided that such reports or documents filed or furnished via EDGAR shall be
deemed to have been furnished to the Holders, and (3) such other information as
may be reasonably requested in writing by the Holders of any rule or regulation
of the Commission, that permits the selling of any such securities without
registration or pursuant to Form S-3.

 

(e)     Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
51% or more of the then outstanding Registrable Securities (for purposes of
clarification, this includes any Registrable Securities issuable upon exercise
or conversion of any Security), provided that, if any amendment, modification or
waiver disproportionately and adversely impacts a Holder (or group of Holders),
the consent of such disproportionately impacted Holder (or group of Holders)
shall be required. If a Registration Statement does not register all of the
Registrable Securities pursuant to a waiver or amendment done in compliance with
the previous sentence, then the number of Registrable Securities to be
registered for each Holder shall be reduced pro rata among all Holders and each
Holder shall have the right to designate which of its Registrable Securities
shall be omitted from such Registration Statement. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of a Holder or some Holders
and that does not directly or indirectly affect the rights of other Holders may
be given only by such Holder or Holders of all of the Registrable Securities to
which such waiver or consent relates; provided, however, that the provisions of
this sentence may not be amended, modified, or supplemented except in accordance
with the provisions of the first sentence of this Section 6(e). No consideration
shall be offered or paid to any Person to amend or consent to a waiver or
modification of any provision of this Agreement unless the same consideration
also is offered to all of the parties to this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

(f)     Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the Purchase Agreement.

 

(g)     Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. The Company may not assign (except by
merger) its rights or obligations hereunder without the prior written consent of
all of the Holders of the then outstanding Registrable Securities. Each Holder
may assign their respective rights hereunder in the manner and to the Persons as
permitted under Section 5.7 of the Purchase Agreement.

 

(h)     No Inconsistent Agreements. Neither the Company nor any of its
Subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its Subsidiaries, on or after the date of this Agreement, enter into any
agreement with respect to its securities, that would have the effect of
impairing the rights granted to the Holders in this Agreement or otherwise
conflicts with the provisions hereof. Except as set forth on Schedule 6(h),
neither the Company nor any of its Subsidiaries has previously entered into any
agreement granting any registration rights with respect to any of its securities
to any Person that have not been satisfied in full.

 

(i)     Execution and Counterparts. This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

(j)     Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement.

 

(k)     Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any other remedies provided by law.

 

 

--------------------------------------------------------------------------------

 

 

(l)     Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable best efforts to find and employ an alternative means to achieve
the same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

 

(m)     Headings. The headings in this Agreement are for convenience only, do
not constitute a part of the Agreement and shall not be deemed to limit or
affect any of the provisions hereof.

 

(n)     Independent Nature of Holders’ Obligations and Rights. The obligations
of each Holder hereunder are several and not joint with the obligations of any
other Holder hereunder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder. Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Holder pursuant hereto or thereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of group or entity, or create a presumption that the Holders are in
any way acting in concert or as a group or entity with respect to such
obligations or the transactions contemplated by this Agreement or any other
matters, and the Company acknowledges that the Holders are not acting in concert
or as a group, and the Company shall not assert any such claim, with respect to
such obligations or transactions. Each Holder shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Holder to be joined as an
additional party in any proceeding for such purpose. The use of a single
agreement with respect to the obligations of the Company was solely in the
control of the Company, not the action or decision of any Holder, and was done
solely for the convenience of the Company and not because it was required or
requested to do so by any Holder. It is expressly understood and agreed that
each provision contained in this Agreement is between the Company and a Holder,
solely, and not between the Company and the Holders collectively and not between
and among Holders.

 

********************

 

 

(Signature Pages Follow)

 

 

--------------------------------------------------------------------------------

 

 

 

               IN WITNESS WHEREOF, the parties have executed this Registration
Rights Agreement as of the date first written above.

 

Windtree Therapeutics, Inc.

 

By: /s/ Craig E. Fraser

     Name: Craig E. Fraser

     Title: President and Chief Executive Officer

 

 

 

 

 

 

 

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

 

--------------------------------------------------------------------------------

 

 

 

[SIGNATURE PAGE OF HOLDERS TO WINT RRA]

 

Name of Holder: __________________________

 

Signature of Authorized Signatory of Holder: __________________________

 

Name of Authorized Signatory: _________________________

 

Title of Authorized Signatory: __________________________

 

 

[SIGNATURE PAGES CONTINUE]

 

 

--------------------------------------------------------------------------------

 

 

 

Annex A

 

Plan of Distribution

 

Each Selling Stockholder (the “Selling Stockholders”) of the securities and any
of their pledgees, assignees and successors-in-interest may, from time to time,
sell any or all of their securities covered hereby on the principal Trading
Market or any other stock exchange, market or trading facility on which the
securities are traded or in private transactions. These sales may be at fixed or
negotiated prices. A Selling Stockholder may use any one or more of the
following methods when selling securities:

 

 

●

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

 

●

block trades in which the broker-dealer will attempt to sell the securities as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

 

●

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

 

●

an exchange distribution in accordance with the rules of the applicable
exchange;

 

 

●

privately negotiated transactions;

 

 

●

settlement of short sales;

 

 

●

in transactions through broker-dealers that agree with the Selling Stockholders
to sell a specified number of such securities at a stipulated price per
security;

 

 

●

through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

 

●

a combination of any such methods of sale; or

 

 

●

any other method permitted pursuant to applicable law.

 

The Selling Stockholders may also sell securities under Rule 144 or any other
exemption from registration under the Securities Act of 1933, as amended (the
“Securities Act”), if available, rather than under this prospectus.

 

Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of securities, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this Prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with FINRA Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with FINRA IM-2440.

 

 

--------------------------------------------------------------------------------

 

 

In connection with the sale of the securities or interests therein, the Selling
Stockholders may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the
securities in the course of hedging the positions they assume. The Selling
Stockholders may also sell securities short and deliver these securities to
close out their short positions, or loan or pledge the securities to
broker-dealers that in turn may sell these securities. The Selling Stockholders
may also enter into option or other transactions with broker-dealers or other
financial institutions or create one or more derivative securities which require
the delivery to such broker-dealer or other financial institution of securities
offered by this prospectus, which securities such broker-dealer or other
financial institution may resell pursuant to this prospectus (as supplemented or
amended to reflect such transaction).

 

The Selling Stockholders and any broker-dealers or agents that are involved in
selling the securities may be deemed to be “underwriters” within the meaning of
the Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
securities purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Each Selling Stockholder has informed the
Company that it does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the securities.

 

The Company is required to pay certain fees and expenses incurred by the Company
incident to the registration of the securities. The Company has agreed to
indemnify the Selling Stockholders against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act.

 

We agreed to keep this prospectus effective until the earlier of (i) the date on
which the securities may be resold by the Selling Stockholders without
registration and without regard to any volume or manner-of-sale limitations by
reason of Rule 144, without the requirement for the Company to be in compliance
with the current public information under Rule 144 under the Securities Act or
any other rule of similar effect or (ii) all of the securities have been sold
pursuant to this prospectus or Rule 144 under the Securities Act or any other
rule of similar effect. The resale securities will be sold only through
registered or licensed brokers or dealers if required under applicable state
securities laws. In addition, in certain states, the resale securities covered
hereby may not be sold unless they have been registered or qualified for sale in
the applicable state or an exemption from the registration or qualification
requirement is available and is complied with.

 

Under applicable rules and regulations under the Exchange Act, any person
engaged in the distribution of the resale securities may not simultaneously
engage in market making activities with respect to the common stock for the
applicable restricted period, as defined in Regulation M, prior to the
commencement of the distribution. In addition, the Selling Stockholders will be
subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including Regulation M, which may limit the timing of
purchases and sales of the common stock by the Selling Stockholders or any other
person. We will make copies of this prospectus available to the Selling
Stockholders and have informed them of the need to deliver a copy of this
prospectus to each purchaser at or prior to the time of the sale (including by
compliance with Rule 172 under the Securities Act).

 

 

 

--------------------------------------------------------------------------------

 

 

 

Annex C

 

Windtree Therapeutics, Inc.

 

Selling Stockholder Notice and Questionnaire

 

The undersigned beneficial owner of common stock (the “Registrable Securities”)
of Windtree Therapeutics, Inc., a Delaware corporation (the “Company”),
understands that the Company has filed or intends to file with the Securities
and Exchange Commission (the “Commission”) a registration statement (the
“Registration Statement”) for the registration and resale under Rule 415 of the
Securities Act of 1933, as amended (the “Securities Act”), of the Registrable
Securities, in accordance with the terms of the Registration Rights Agreement
(the “Registration Rights Agreement”) to which this document is annexed. A copy
of the Registration Rights Agreement is available from the Company upon request
at the address set forth below. All capitalized terms not otherwise defined
herein shall have the meanings ascribed thereto in the Registration Rights
Agreement.

 

Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and the related
prospectus.

 

NOTICE

 

The undersigned beneficial owner (the “Selling Stockholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.

 

 

--------------------------------------------------------------------------------

 

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

 

QUESTIONNAIRE

 

1.

Name.

 

(a)     Full Legal Name of Selling Stockholder

 

   

 

(b)     Full Legal Name of Registered Holder (if not the same as (a) above)
through which Registrable Securities are held:

 

   

 

(c)     Full Legal Name of Natural Control Person (which means a natural person
who directly or indirectly alone or with others has power to vote or dispose of
the securities covered by this Questionnaire):

 

   

 

 

2. Address for Notices to Selling Stockholder:

 

     

Telephone:

Fax:

Contact Person:

 

3. Broker-Dealer Status:

 

(a)     Are you a broker-dealer?

 

Yes       No 

 

(b)     If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

 

Yes       No 

 

Note:     If “no” to Section 3(b), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 

 

--------------------------------------------------------------------------------

 

 

(c)     Are you an affiliate of a broker-dealer?

 

Yes       No 

 

(d)     If you are an affiliate of a broker-dealer, do you certify that you
purchased the Registrable Securities in the ordinary course of business, and at
the time of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

Yes       No 

 

Note:     If “no” to Section 3(d), the Commission’s staff has indicated that you
should be identified as an underwriter in the Registration Statement.

 

4. Beneficial Ownership of Securities of the Company Owned by the Selling
Stockholder.

 

Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Purchase Agreement.

 

(a)     Type and Amount of other securities beneficially owned by the Selling
Stockholder:

 

     

 

 

 

 

--------------------------------------------------------------------------------

 

 

5. Relationships with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

State any exceptions here:

 

     

 

 

The undersigned agrees to promptly notify the Company of any material
inaccuracies or changes in the information provided herein that may occur
subsequent to the date hereof at any time while the Registration Statement
remains effective; provided, that the undersigned shall not be required to
notify the Company of any changes to the number of securities held or owned by
the undersigned or its affiliates.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 5 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

Date: ____________________________________                                     
                Beneficial Owner: ____________________________________

          By:   _______________________________________________  

       Name:

       Title:     

 

PLEASE FAX A COPY (OR EMAIL A .PDF COPY) OF THE COMPLETED AND EXECUTED NOTICE
AND QUESTIONNAIRE TO:

 

 

 

 

 

 